Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 5, 6, 10-14 & 17-20 are allowed.

Applicant has amended independent claims 1 & 13 and added new independent claim 21 to overcome the previous rejection.  Applicant has added the language of canceled dependent claim 9 to independent claims 1, 13 & 21 which was indicated as being allowable in the previous office action if rewritten in independent form including all the language of any base claims.  As a result of Applicant’s amendment, all independent claims now contain claim language which was previously indicated as being allowable and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a method of operating a power distribution system comprising all the features as recited in the claims and in combination with determining, by the controller, one of a fault within the power-using device, a need for maintenance of the power-using device, or a need for adjustment of environmental conditions associated with the power-using device, based on the integrated sensor signal, wherein the determining is based on determining a voltage difference between the integrated sensor signal and a detected voltage parameter of another power-using device and comparing the voltage difference with a pre-determined threshold; and responding, by the controller, to the one of the fault, the need for maintenance, or the need for adjustment of environmental conditions by contemporaneously transmitting a controller signal indicative of the one of the fault, the need for maintenance, or the need for adjustment of environmental conditions.

Claims 5 & 6 are allowable as they depend from claim 1, which is also allowable.

Claim 13 is allowable because the prior art of record does not teach or fairly suggest a direct current power distribution system comprising all the features as recited in the claims and in combination with determining a state of the at least one power-using device based on the integrated sensor signal by way of determining a voltage difference between the integrated sensor signal and a detected voltage parameter of another power-using device and comparing the voltage difference with a pre-determined threshold; and controllably operate the at least one power-using device based on the determined state.

Claims 14 & 17-20 are allowable as they depend from claim 13, which is also allowable.

Claim 21 is allowable because the prior art of record does not teach or fairly suggest a method of indicating a state of a power-using device in a direct current power distribution system comprising all the features as recited in the claims and in combination with determining, by the controller, a state of the power-using device based on the sensor signal by way of determining a voltage difference between the detected parameter and a detected voltage parameter of another power-using device and comparing the voltage difference with a pre-determined threshold; and transmitting a controller signal indicative of the state.

Claims 10-12 are allowable as they depend from claim 21, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839